DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 02/09/2022.  Claims 1-44 are cancelled. Claims 46-47, 50-52, 56, 58-59, 62-63, 65-68 and 70-71 are amended. Claims 45-71 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/604,875.
Examiner Note
Examiner has re-opened the non-final rejection office action was filed on 12/16/2021 and below is the new non-final rejection office action.
Applicant’s amendment to claims 50, 58, and 67 obviates previously raised claims 50, 58, and 67 objections.
Applicant’s amendment to claims 51, 56, 59 63, and 68 obviates previously raised claims 51, 56, 59 63, and 68 objections.
Applicant’s amendment to claims (46-47, and 51-52) and (65-66, and 70-71) obviates previously raised Claim Rejections - 35 USC § 112, second paragraph rejection.
Response to Arguments


Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive:

Applicant submits on pages 11-12 of remarks filed on 02/09/2022 that:

    PNG
    media_image1.png
    613
    625
    media_image1.png
    Greyscale


Examiner respectfully disagrees with applicant argument filed on 02/09/2022 on pages 11-12 of remarks. Applicant incorrectly highlight a wrong date (inside the box). Blow, Examiner has highlighted the right date which is used for mapping the claims limitations and points out that the filing date of the IN201741025493 application which is used in claim limitations mapping was filed on 07/18/2017 which has prior date than Applicant provisional application (US 62/566,821) which was filed on 10/02/2017. Examiner also notes that the date 07/13/2018 is the request for examination date, not a filing date.


    PNG
    media_image2.png
    485
    588
    media_image2.png
    Greyscale

Applicant submits on page 12 of remarks filed on 02/09/2022 that the Samsung document itself is dated after the priority date of Applicant's pending application. The Office Action lacks evidence to establish that the cited portions of Samsung are supported by Samsung's first alleged priority date of July 18, 2017. 
Examiner respectfully disagrees with applicant argument filed on 02/09/2022 on page 12 of remarks. Examiner has mapped the claims limitations from the IN201741025493 application and Not from US2021/0211860 application.

                                        Double Patenting
With regard to the rejection of Claims 45-71 on the basis of non-statutory obviousness Double Patenting over claims 1-14 of Application No. (11039313), Examiner will maintain the Double Patenting and Double Patenting rejection is held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 45-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samsung Electronics US2021/0211860 issued to Rajadurai with the priority to application (IN201741025493) hereinafter referred to as Samsung filed on 07/18/2017. Claims limitations mapped from (IN201741025493) which is attached to this office action file wrapper.
Regarding claim 45, Samsung discloses A method performed by a user equipment (UE) for securing network steering information, comprises [¶63, FIG. 1 is an overview of a system 1000a for managing an anti-steering of roaming in the wireless communication network, according to embodiments as disclosed herein. In an embodiment, the system 1000a includes a UE 100, a VPLMN 200 and a HPLMN 300.], and [¶79 FIG. 2 is another overview of a system 1000b for managing the anti-steering of roaming in the wireless communication network, according to embodiments as disclosed herein. In an embodiment, the system 1000a includes the UE 100, the VPLMN 200 and the HPLMN 300. The VPLMN 200 includes an AMF (Access and Mobility Function) 210 and a SEAF (Security Anchor Function) 220. The HPLMN 300 includes an AUSF (Authentication Server Function) 310 and a UDM (Unified Data Management) 320]; and 
 Transmitting a registration request to a Visited Public Land Mobile Network (VPLMN) [¶79-80 FIG. 2 is another overview of a system 1000b for managing the anti-steering of roaming in the wireless communication network, according to embodiments as disclosed herein. In an embodiment, the system 1000a includes the UE 100, the VPLMN 200 and the HPLMN 300. The VPLMN 200 includes an AMF (Access and Mobility Function) 210 and a SEAF (Security Anchor Function) 220. The HPLMN 300 includes an AUSF (Authentication Server Function) 310 and a UDM (Unified Data Management) 320. the UE 100 sends a register request message to the AMF 210…], and [¶28]; and 
 upon successful primary authentication, generating a home network root key; receiving, from a first network node, a protected message comprising Network Steering Information, which is protected using the home network root key and a first Message Authentication Code (MAC-1) [¶80 the AMF 210 requests the AUSF 310 to perform a primary authentication. Further, the AUSF 310 requests the UDM 320 to provide the AV to carry out the authentication], and [¶81 Based on a HPLMN policy, the UDM 320 decides to add the preferred PLMN list along with the AVs or later within the registration procedure and the UDM 320 provides the AV(s) with the preferred PLMN list to the AUSF 310], and [84, Further, the AUSF 310 protects the preferred PLMN list using the at least one security parameter (e.g., digital signature or Public Key or KASME or Authentication Key or IK keys or CK keys or Secret Key or KAUSF or KH-int or KH-enc or the like)], and [¶22, In an embodiment, the at least one HPLMN specific security key includes at least one of a digital signature, a private key, a public key, a KASME, an authentication key (AK), an IK key, a CK key, a secret key, a KAUSF, a KH-int, a KH-enc and a Message Authentication Code-Integrity (MAC-I)], and [¶25, In an embodiment, the MAC-I is obtained on a PLMN list, using the HPLMN specific security key KAUSF, the PLMN list and a parameter as input to a security function]; and
based on the home network root key and a verified MAC-1, determining that the VPLMN did not alter Network Steering Information [¶ 69 The UE 100 verifying the one or more security parameter to confirm no alterations/modifications are done to the received PLMN list using the at least one security key and mandatory requirement is applied for the VPLMN 200 to provide PLMN list IE (or information) part of the NAS message, otherwise the UE 100 may decide to select some other PLMN. The security parameter can be, for example, but not limited to a digital signature, a public Key, a KASME, an authentication key, an IK key, an CK key, a secret key, a KAUSF, KH-int, KH-enc, or the like], and [¶70]; and 
 and transmitting an acknowledgement message to a Home Public Land Mobile Network (HPLMN), the acknowledgement message is transmitted with a second Message Authentication Code (MAC-2) [¶74 the preferred PLMN list is protected by using the Message Authentication Code (MAC) function. In another example, when the UE 100 sends the request to the VPLMN 200 for accessing the wireless communication network, the VPLMN 200 sends the request to the HPLMN 300 for providing the PLMN list and Authentication Token (AUTN) to the VPLMN 200. The AUTN is generated with the PLMN list as one of the parameters and the VPLMN 200 sends the received PLMN list transparently to the UE 100 over the NAS message. The UE 100 generates the Expected Mac (XMAC) using the PLMN list as one parameter, the UE 100 validates if the XMAC and MAC are same to check if the PLMN list received by UE 100 is not distorted. The mandatory requirement is applied for the VPLMN 200 to provide the PLMN list IE (or information) part of attach accept message (In 5GS context, its REGISTRATION ACCEPT message) otherwise, the UE 100 may decide to select some other PLMN. The MAC is derived using PLMN list as one of the inputs as shown in the FIG. 11], and [¶¶ 120-122].
Regarding claims 46, , 51, 59, 63, and 68, Samsung discloses, wherein the home network root key is an authentication server function key (Kausf) and the first network node comprises an authentication server function key (Kausf) [¶89,  In an embodiment, the AMF 210 may provide the Subscription Permanent Identifier (SUPI), Sequence Number of the AV and/or ngKSI and/or RAND of the AV and/or KAUSF Key Set Identifier along with SUPI, so that the AUSF 310 identifies the appropriate KAUSF], and [¶112,  In an embodiment, when the AUSF 310 receives the PLMN and RAT list, the AUSF 310 derives the security keys KH-int and/or KH-enc to protect the PLMN and RAT list. The KH-int and/or KH-enc is derived using at least one of the following parameters: KAUSF, algorithm type distinguishers, algorithm identity, Home Network Identity (MNC+MCC) and other possible parameters], and [¶128, In an embodiment, the AUSF 310 generates a new KAUSF Key Set Identifier (for example, ngKSIausf) to identify the KAUSF].
Regarding claims 47, 52,  Samsung discloses, wherein the Network Steering Information is generated by a second network node and protected by the AUSF[ ¶9, Another object of the embodiments herein is to transparently and mandatorily send, by the VPLMN, a request message including the protected preferred PLMN list to a User Equipment (UE), where the protected preferred PLMN list is received from the HPLMN ], and [¶ 79 FIG. 2 is another overview of a system 1000b for managing the anti-steering of roaming in the wireless communication network, according to embodiments as disclosed herein. In an embodiment, the system 1000a includes the UE 100, the VPLMN 200 and the HPLMN 300. The VPLMN 200 includes an AMF(Access and Mobility Function) 210 and a SEAF(Security Anchor Function) 220. The HPLMN 300 includes an AUSF(Authentication Server Function) 310 and a UDM(Unified Data Management) 320].
Regarding claims 48, 53, 57, 61, 64, and 69, Samsung discloses, wherein the Network Steering Information is generated by User Data Management (UDM) [¶80 in an embodiment, the UE 100 sends a register request message to the AMF 210. Further, the AMF 210 requests the AUSF 310 to perform a primary authentication. Further, the AUSF 310 requests the UDM 320 to provide the AV to carry out the authentication], and [83, Based on a HPLMN policy, the UDM 320 decides to add the preferred PLMN list along with the AVs or later within the registration procedure and the UDM 320 provides the AV(s) with the preferred PLMN list to the AUSF 310], and [¶¶ 10, 88 90].
Regarding claims 49, 54, and 60, Samsung discloses, wherein the protected message is piggybacked with a Registration Accept message [¶15, In an embodiment, the response message to the initial register request message includes one of an authentication request messages, a registration accept request message and a Non-Access Stratum (NAS) message], and [¶¶14, 33-36.]
Regarding claims 50, 55, 58, 62, and 67, these claims are interpreted and rejected for the same rational set forth in claim 45.
Regarding claim 56, this claim is interpreted and rejected for the same rational set forth in claims 46, and 49 combined.
 
Regarding claims 65, and 70, Samsung discloses further comprising: receiving from the second network node operating as the AUSF , the MAC-1 and a the MAC-2; storing the third MAC-2.[¶20] In an embodiment, the security check comprises determining whether a Message Authentication Code-Integrity (MAC-I) calculated by the UE and a MAC-I received in the response message are same], and[[¶21] In an embodiment, the preferred PLMN list in the response message is protected by the HPLMN using the at least one HPLMN specific security key], and [¶22] In an embodiment, the at least one HPLMN specific security key includes at least one of a digital signature, a private key, a public key, a KASME, an authentication key (AK), an IK key, a CK key, a secret key, a KAUSF, a KH-in, a KH-enc and a Message Authentication Code-Integrity (MAC-I)], and [¶23] In an embodiment, the secret key is a public key of the HPLMN used by the UE, when the HPLMN specific security key is the asymmetric private key used by the HPLMN], and [¶24] In an embodiment, the KASME key is obtained based on a PLMN list, when the HPLMN specific security key is the KASME key], and [¶25] In an embodiment, the MAC-I is obtained on a PLMN list, using the HPLMN specific security key KAUSF, the PLMN list and a parameter as input to a security function].
Regarding claims 66, and 71, Samsung discloses wherein: verifying the MAC-2 comprises comparing the MAC-2  received from the second network node operating as the AUSF to the MAC-2 protecting the acknowledgment message from the UE, and determining based on the acknowledgement that the VPLMN did not alter the Network Steering Information comprises determining that the MAC-2 received from the second network node operatin2 as the AUSF is the same as the MAC-2 protecting the acknowledgment message from the UE[¶ 69 The UE 100 verifying the one or more security parameter to confirm no alterations/modifications are done to the received PLMN list using the at least one security key and mandatory requirement is applied for the VPLMN 200 to provide PLMN list IE (or information) part of the NAS message, otherwise the UE 100 may decide to select some other PLMN. The security parameter can be, for example, but not limited to a digital signature, a public Key, a KASME, an authentication key, an IK key, an CK key, a secret key, a KAUSF, KH-int, KH-enc, or the like], and [¶70], and [¶74 The preferred PLMN list is protected by using the Message Authentication Code (MAC) function. In another example, when the UE 100 sends the request to the VPLMN 200 for accessing the wireless communication network, the VPLMN 200 sends the request to the HPLMN 300 for providing the PLMN list and Authentication Token (AUTN) to the VPLMN 200. The AUTN is generated with the PLMN list as one of the parameters and the VPLMN 200 sends the received PLMN list transparently to the UE 100 over the NAS message. The UE 100 generates the Expected Mac (XMAC) using the PLMN list as one parameter, the UE 100 validates if the XMAC and MAC are same to check if the PLMN list received by UE 100 is not distorted. The mandatory requirement is applied for the VPLMN 200 to provide the PLMN list IE (or information) part of attach accept message (In 5GS context, its REGISTRATION ACCEPT message) otherwise, the UE 100 may decide to select some other PLMN. The MAC is derived using PLMN list as one of the inputs as shown in the FIG. 11], and [¶¶ 120-122].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RAJADURAI (US 20200221281).
SUH (US20090052379).
Zhang (US20150351021).
Tuilier (US20150195701).
BUCKLEY (US20190268752).
WU (US20190149329).
Shan (US10524198).
Zhang (WO2018009340A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496